Title: James Monroe to Thomas Jefferson, 30 November 1814
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir

Washington
novr 30. 1814
          Despatches are recd from our ministers as late
of the 31. ulto, at which time the negotiation was depending.
On paper, serious difficulties seem to be remov’d, and few only to remain, the
principal one of which is however important. Impressment is laid aside, for
the reason urgd in the
instructions to our
ministers, which is strengthend, by being us’d as an argument on the part of
the
British ministers. The
Indian boundary is given up by them, with the claim to the exclusive command of
the lakes, & occupancy of
our Shore, for military purposes. A stipulation of peace for the tribes
fighting on their side, to be reciprocal is all that is desird,
on that
point & to that our ministers have assented. In this stage, the
uti
possidetis was proposed, as the basis, of the treaty
relating to limits, & was suggested by intelligence that British troops had
taken possession of certain parts of
Maine, which
was rejected by our gentn. Thus it appears that the principal obstacle to
accomodation, is the desire of the British govt to hold a part of
massachussetts, to retain which the war
goes on. our gentln
think that if this difficulty was
settled another would arise, believing that they are
gaining time only, to see the result of
negotiations at
Vienna,
which is very uncertain, but more likely to preserve peace, than produce
war. The communication will go to
Congress
to day but presuming
that it will not be in time for the mail—I
indeavour to give you an idea of the contents—
          with great respect your friend &
servantJas
Monroe
        